Case 1:18-cv-01832-JRS-MPB Document 34 Filed 02/15/19 Page 1 of 2 PageID #: 187




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 CHRISTOPHER KAPS,                               )
                                                 )
         Plaintiff,                              )
                                                 )
         vs.                                     )       Cause No. 1:18-cv-01832-JRS-MPB
                                                 )
 TJ BRAY, AMY MARTINEZ,                          )
 TIM LEATH, MIKE STEVENS                         )
 CARRIER CORPORATION,                            )
                                                 )
         Defendants.                             )

                         PLAINTIFF'S PRELIMINARY EXHIBIT LIST

         COMES NOW the plaintiff, by counsel, and hereby submit the following list of exhibits of

 which some, but not necessarily all, may be entered into evidence at the trial of the above-captioned

 matter subject to the provision that investigation is incomplete and continuing and plaintiffs reserve

 the right to amend this list as discovery proceeds.

         1.      All documents, applications for employment, checks, check stubs, work schedules,
                 files, memos, notes or correspondence of any kind exchanged between the parties;
         2.      Any and all exhibits listed on the defendant's Exhibit List;
         3.      Any part or all of the depositions taken in this matter;
         4.      Any depositions taken subsequent to the filing of this List;
         5.      Any or all pleadings and Interrogatories filed in this cause;
         6.      Demonstrative exhibits for the purpose of demonstrating liability and injuries;
         7.      All documents produced by any party in the course of this litigation;
         Plaintiff reserves the right to supplement this list after the defendant’s depositions have been

 obtained and additional discovery submitted to defendant has been returned to plaintiff.


                                                         Respectfully submitted:

                                                         /s/John Robert Panico

                                                                                                       1
Case 1:18-cv-01832-JRS-MPB Document 34 Filed 02/15/19 Page 2 of 2 PageID #: 188




                                                        PANICO LAW LLC
                                                        9465 Counselors Row, Suite 200
                                                        Indianapolis, IN 46240
                                                        (317) 759-7464
                                                        jpanico@discriminationlawgroup.com

                                                        Counsel for Plaintiff


                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 15th day of February 2019, a copy of the foregoing was filed
 electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
 to counsel of record. Parties may access this filing through the Court’s system

                                                        /s/John Robert Panico




                                                                                                      2
